OPINION OF THE COURT BY
HARTWELL, J.
The court held that the statutory provisions concerning marriage referred to in the defendant’s motion were mandatory, except that relating to a license, which it held to be directory. This necessarily meant, and it was after due deliberation intended to mean, that persons could be “legally married in contemplation of this article” (sections 18†5, C. L., 1289, C. C.) who had not a marriage license. Distinction is made between those things which the statute declares shall be necessary “in order to make valid the marriage contract,” and the provision that “it shall in no case be lawful for any person to marry without a license,” between a legal or valid marriage and one which is not in conformity with directory requirements of the statute.
As to the conveyance by the life tenant the court held that it “operated upon his life estate only and did not affect the contingent remainder in any child which he might lawfully have begotten.” Whether the deed would not at common law result in a merger of the life estate with the vested remainder is immaterial, since at the date of the deed the common law was not in force in Hawaii, and the opinion of the court that the deed did not 'affect the intermediate contingent remainder would not be modified by any reconsideration of the common law upon the subject.
The defendant’s arguments upon the other matters referred to in her motion, although not sustained, were in no manner overlooked or misconceived, nor did the court overlook the fact alleged in the fifth ground of the motion.
The motion is denied.